Citation Nr: 1208354	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for right shoulder impingement and residuals of rotator cuff repairs, rating as 10 percent disabling for the period prior to July 26, 2010 and as 20 percent disabling for the period thereafter. 

2.  Entitlement to service connection for a disorder of the spine or musculature of the neck or upper back, including as secondary to a service-connected right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to February 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for cervical spine muscle spasms and from a September 2007 rating decision that denied a rating in excess of 10 percent for right shoulder impingement and residuals of rotator cuff repairs.  

In October 2008, the RO granted a temporary total rating for convalescence following right shoulder surgery from March 4, 2008 to May 1, 2008, and a 10 percent rating thereafter.    

The Veteran testified before the Board sitting at the RO in February 2010.  A transcript of the hearing is associated with the claims file. 

In May 2010, the Board remanded the appeal for further development.  

In June 2011, the RO granted an increased rating of 20 percent, effective July 26, 2010, for the right shoulder disability.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  Prior to July 26, 2010, the Veteran's right shoulder impingement, recurrent tendon tears, and residuals of corrective surgery were manifested by pain and limitation of motion above the shoulder level and difficulty with overhead lifting and manipulations.  X-rays showed degenerative arthritic changes and a Hills-Sach's lesion of the head of the humerus with a cortical bone fragment.  The Veteran was able to work full time for the U.S. Postal Service. 

2.  Starting July 26, 2010, the Veteran's right shoulder disability is manifested by increased pain and limitation of motion flexion and abduction to the level of the shoulder.  The Veteran was assigned alternate work duties to accommodate the disability and continued to work full time.  

3.  The Veteran's recurrent neck and upper back muscle strain on exertion was not diagnosed in or after service as a chronic disorder, deformity, abnormality, or residual of a traumatic injury. 

4.  The Veteran's degenerative arthritis and disc disease of the cervical and thoracolumbar spine first manifested greater than one year after service and are not related to any aspect of service or secondary to a service-connected right shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to July 26, 2010 and in excess of 20 percent thereafter for right shoulder impingement and residual fracture of the humerus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 5203 (2011).  

2.  The criteria for service connection for degenerative cervical spine disease and neck muscle strain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 

3.  The criteria for service connection for a disorder of the spine (identified as degenerative thoracolumbar spine disease) or musculature of the neck or upper back (identified as neck muscle strain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In correspondence in February 2003, the RO provided notice that met the requirements except that the notice did not provide information on the criteria for assignment of a rating or effective date.  The RO provided an additional notice in May 2007, after the initial decision on the claim, that advised the Veteran of the methods for assigning a rating and effective date.  The RO readjudicated the claim in a March 2009 supplemental statement of the case, expanded the claim to include the cervical and dorsal spine, and readjudicated the claims in a June 2011 supplemental statement of the case.  In both instances, the Veteran was provided an opportunity to respond.  Further, the Board concludes that the timing error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disorders.  
	
For the increased-compensation claim for the right shoulder, VA must notify the claimant that the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In May 2007, the RO provided a notice that met the requirements except that the notice did not provide a general description of the measurement criteria used to rate a shoulder disability.  Although adjudicative documents may not substitute for adequate notice, the RO provided the measurement criteria in a March 2009 statement of the case.  In several statements and in testimony before the Board in February 2010, the Veteran described the range of motion that he could achieve with his right shoulder and the effect of the disability on his employment and daily activities.  The Board concludes that the Veteran had actual knowledge of the criteria and provided relevant evidence for consideration.  Therefore, the notice errors were not prejudicial to the Veteran. 

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force communications and administrative technician.  He retired at the rank of Master Sergeant.  He contends that his cervical and dorsal spine disorders and neck and upper back muscle pain first manifested in service or, alternatively, are secondary to a service-connected right shoulder disability.   He contends that the right shoulder disability is more severe than is contemplated by the current, staged ratings.  

In a February 2011 Board hearing, the Veteran described several injuries or symptoms related to his neck, right shoulder, and upper back that he experienced in service.  He stated that he was injured in automobile accidents in 1978 or 1979 in Texas and again in 1984 in Hawaii.  He stated that he received a blow to the head while breaking up a fight in 1967 and that he fell 20 feet out of a tree in 1985 or 1986.  He further stated that his military occupation required extended time working on a typewriter or keyboard with a posture of holding his shoulders up and contracting his upper back muscles. 

In a June 1967 enlistment physical examination, the Veteran reported that he was right handed. 

Service treatment records showed that the Veteran sought treatment in August 1967 after a blow to the head.  The examiner noted only ear and hearing related symptoms.  From 1976 to 1979, several examiners treated the Veteran for stiffness of neck and scapular muscles including one occasion after wrestling with his children.  In each encounter, the examiner prescribed muscle analgesic medication. X-rays of the cervical and thoracic spine obtained in September 1977 were normal.  In May 1983, a military examiner noted the Veteran's report of chronic sore upper back muscles since he fell in high school while carrying a washing machine.  He underwent a course of physical therapy with some improvement.   A June 1984 physical examination was silent for any shoulder, neck, or upper back symptoms or disorders.  In July 1989, the Veteran was treated for bilateral scapular tenderness attributed to stress.  In November 1989, while stationed in Germany, the Veteran was injured in an automobile accident but clinicians noted only abrasions of the legs.  There are no other records of treatment following automobile accidents.  A July 1989 physical examination was silent for any symptoms, diagnoses, or treatment of chronic shoulder, neck, or upper back disorders.  

Right Shoulder Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Impairment of the dominant clavicle warrants a 10 percent rating for malunion or non-union without loose movement, and a 20 percent rating for nonunion with loose movement or dislocation.  Otherwise, the disability may be rated in impairment of function of the contiguous joint.  Higher ratings are not available.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Limitation of motion of the dominant arm at the shoulder warrants a 20 percent rating if motion is limited to the shoulder level, a 30 percent rating if to midway between the side and the shoulder, and a 40 percent rating if to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The normal range of motion of the shoulder is from zero degrees at the side to 180 degrees overhead in both forward elevation and abduction.  Normal internal and external rotation is from zero to 
90 degrees.  38 C.F.R. § 4.71a, Plate I.   

As there is no evidence of ankylosis, dislocation, or malunion of the humerus, other criteria associated with the shoulder are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2011).

Traumatic and degenerative arthritis, confirmed by X-ray, will be rated on the basis of limitation of motion.  When limitation of motion is noncompensable, a rating of 10 percent is for application for each major joint affected by the limitation of motion.  Any limitation of motion must be confirmed by findings such as swelling muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.

The Board refers to the history of treatment in service discussed above.  The Veteran underwent a comprehensive VA examination in May 1990 that was silent for any right shoulder symptoms.  In a statement written seven days later, the Veteran noted that he had a problem with his right arm since 1974 and could now barely move it.  

Starting in July 1994, records of outpatient treatment at a military clinic showed recurrent symptoms of neck and shoulder pain, more severe in the right shoulder.  In March 1999, imaging and pathology records from a private medical facility suggest that the Veteran underwent right shoulder surgery to correct shoulder impingement and a rotator cuff tear.  An operation report is not of record; however, in a February 2010 hearing, the Veteran stated that he underwent surgery of the right shoulder in 1998 or 1999.  

In August 2003, a VA physician reviewed the claims file including the service treatment records and evaluated the Veteran's right shoulder symptoms.  The physician noted the Veteran's reports that his surgery was necessary following injury from a fall in February 1998.  The physician noted a history of intrascapular discomfort during and after service and that the symptoms continued after the surgery in 1999.  In September 2003, the RO granted service connection and a 10 percent rating for right shoulder impingement and residuals of rotator cuff surgery, effective in February 2003, the date of receipt of the claim for service connection.  

The RO received the Veteran's claim for an increased rating in April 2007.  

A military clinic outpatient records from September 2005 to a "well physical" examination in February 2006 were silent for any right shoulder symptoms.  However, military clinic and private outpatient treatment records in January and February 2007 showed that the Veteran sought treatment for worsening right shoulder symptoms following an injury to the shoulder in another fall which he later reported to have occurred in November 2006.  X-rays were obtained that showed early degenerative changes but no acute abnormality.  A magnetic resonance image and an arthroscopic investigation showed a re-tear of the supraspinatous tendon of the right shoulder.  

In May 2007, a VA contract physician assessed the severity of the right shoulder symptoms and noted the Veteran's report of an aggravation of the shoulder in fall in his garage in November 2006.  The Veteran reported moderate pain, an inability to hold his arm above his shoulder for more than a few seconds, and that his daily tasks were limited in duration but did not result in incapacitation.  On examination, the physician noted no edema, subluxation, weakness, tenderness, effusion, or abnormal movement.  Range of motion was zero to 140 degrees flexion and abduction with pain beginning at 100 degrees and 50 degrees external and internal rotation with pain at the extreme of the range.  There was no additional limitation of motion on repetition.  X-rays showed degenerative arthritic changes and a Hills-Sach's lesion of the head of the humerus with a cortical bone fragment.  A Hills-Sack's lesion is a compression fracture of the humeral head.  Dorland's Illustrated Medical Dictionary, 917 (28th ed. 1994).  The physician diagnosed right shoulder impingement which limited the Veteran's employment by preventing reaching over his head.  

In March 2008, the Veteran underwent a second surgical procedure to correct the large right rotator cuff tear followed by another course of physical therapy.  After seven weeks, the attending orthopedic physician noted that the Veteran no longer required a sling.  The range of flexion and abduction was zero to 180 degrees.  The physician restricted lifting to no more than five pounds with no overhead activities.  In June 2008, the physician noted the Veteran's reports that the shoulder pain had resolved and that the Veteran requested authorization to return to full employment duties.  Abduction and flexion of the right shoulder was zero to 170 degrees.  The physician noted that the Veteran should not return to full activities but could lift 25 pounds with no more than 10 pounds above the shoulder level.  In September 2008, the physician noted that the Veteran could return to full work duties.  In October 2008, the RO granted a temporary total rating for convalescence following right shoulder surgery from March 4, 2008 to May 1, 2008, and a 10 percent rating thereafter.    

In an April 2009 substantive appeal, the Veteran noted that he was unable to dress unassisted because of limited motion of this right shoulder.  At a February 2010 Board hearing, the Veteran stated that his right shoulder symptoms had not improved after the second surgery.  He stated that he was unable to lift anything overhead and that he had difficulty with personal care such as shaving his head, administering eye drops, or adjusting a coat collar.

In May 2010, the Board remanded the appeal for the RO to request records of private and VA medical care of the right shoulder since September 2008 and for a current VA examination.  The same month, the Appeals Management Center requested authorization from the Veteran to obtain additional private records, but no response was received.  VA outpatient records from September 2008 to March 2010 were obtained but are silent for any examination or treatment of the right shoulder.  

On July 26, 2010, a VA contract physician noted a review of the claims file and the Veteran's reports of multiple minor right shoulder injuries in service and two failed post-service surgical rotator cuff repairs.  The Veteran reported continued shoulder pain, weakness, and an inability to lift, reach, or carry objects.  He continued to work full time for the U.S. Postal Service with no lost time because of disability.  On examination, the physician noted crepitus, tenderness, weakness, and guarding of movement but no spasms.  Muscle strength was slightly less than normal on abduction and external rotation.  Muscle strength on flexion and internal rotation was normal but with positive impingement signs.  Range of motion was zero to 95 degrees flexion and abduction, zero to 90 degrees internal rotation, and zero to 45 degrees external rotation with no additional loss of function on repetition.  The physician did not obtain current X-rays and diagnosed right shoulder impingement, failed rotor cuff repair, and muscle strain.  

In another examination in October 2010, the same physician noted the same clinical findings except that range of motion was zero to 90 degrees flexion, zero to 85 degrees abduction, and zero to 40 degrees external rotation.  Current X-rays were obtained and showed moderate degenerative changes suggestive of rotator cuff insufficiency.  The physician noted the Veteran's report that he was unable to perform any overhead work duties that he was reassigned some work duties, and that he had additional absences from work for unspecified reasons.  

The Board concludes that there has been substantial compliance with the May 2010 remand instructions.  Additional VA outpatient treatment records were obtained and the Veteran was afforded the opportunity to identify additional private treatment records.  The Veteran underwent two VA examinations of his shoulder that were adequate because the examiner considered the entire history and evidence in the claims file and evaluated the right shoulder disability with clinical observations applicable to the rating criteria.  

The Board concludes that a rating in excess of 10 percent prior to July 26, 2010 and in excess of 20 percent thereafter, exclusive of the convalescent period, for a right shoulder disability is not warranted.  The Veteran is both competent and credible in his reports of his current symptoms and functional loss as they are observable characteristics and have been accepted by his attending clinicians and examiners.  The Veteran is unable to perform work and personal activities requiring lifting or manipulation overhead with his right arm and shoulder.  Although he was assigned alternate duties by the Postal Service, he is able to continue to work full time.  

The Veteran sustained a re-tear of the supraspinatous tendon of the right shoulder in a fall in November 2006.  There are no clinical observations of his shoulder until May 2007 when an examiner noted that the Veteran was able to raise his right arm above the shoulder albeit for a limited period of time.  There was also limitation of rotation which is not addressed in the rating criteria but is a contributor to the difficulty performing overhead lifting and manipulation.  There was no additional loss of function on repetition.  X-rays showed degenerative arthritic changes and a Hills-Sach's lesion of the head of the humerus with a cortical bone fragment, but the lesion did not cause a malunion.  Therefore, a 10 percent rating was warranted for noncompensable limitation of motion with X-ray indications of arthritis under Diagnostic Code 5003.  Records of post-surgical follow-up showed improved ranges of motion and lifting capacity.  A higher rating is not warranted prior to July 26, 2010 because the range of motion was not more limiting.  In his substantive appeal and at his Board hearing, the Veteran stated that his symptoms had become more severe, warranting a new examination.  However, he described difficulties in performing overhead manipulations that were similar to those reported in earlier examinations.  Higher ratings are not warranted based only on those reports as they do not describe an increased level of dysfunction. 

The Board concludes that a rating of 20 percent, but not higher, is warranted starting on July 26, 2010, the date of the VA examination that showed a range of flexion and abduction of the shoulder near the shoulder level.  X-rays obtained three months later showed increased degenerative changes.  A higher rating is not warranted because the range of flexion and abduction is not restricted to mid-way to the shoulder.  Moreover, the Veteran continued to report difficulty with overhead manipulations and was reassigned duties at work but remained fully employed.  The limitations in personal care do not rise to a level that would preclude independent living and self-care.  Except for garments donned over the head, the inability to lift the right arm above the shoulder level does not preclude adequate dressing.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected right shoulder dysfunction results in a unique disability that is not addressed by the rating criteria.  
The Veteran's functional limitation of motion, incapacity for overhead lifting and manipulations, imaging studies of structural defects, and pain are adequately contemplated by the rating criteria which provide for higher schedular ratings for greater dysfunction not shown in the record.  The Board need not proceed further in the analysis but notes that the Veteran's ability to continue full time work demonstrates a level of function within the bounds of the rating criteria.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Entitlement to service connection for a disorder of the spine (cervical, thoracolumbar, or dorsal) or musculature of the neck or upper back, including as secondary to a service-connected right shoulder disability.  


Disorder of the Spine or Musculature of the Neck or Upper Back 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases such as arthritis may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is rated.  

Service treatment records showed that the Veteran sought treatment at military clinics for neck pain and stiffness in April 1975, July 1976, and April 1977.  Examiners noted no history of trauma and diagnosed muscle spasms of unknown etiology except that the examiner in July 1976 observed that the muscle pain was psychosomatic.  In September 1977, the Veteran sought treatment for intrascapular pain after wrestling with his children.   X-rays of the dorsal and cervical spine obtained in September 1977 were normal.  The Veteran received physical therapy, and the symptoms were noted to be persistent but less severe.  In December 1977, a military examiner diagnosed cervical myositis (muscle inflammation). 

In May 1983, the Veteran again sought treatment for bilateral upper back and thoracic area muscle soreness.  He reported recurrent symptoms since high school when he fell while carrying a washing machine.  The examiner diagnosed myofacial muscle pain and advised stretching exercises.  A June 1984 physical examination was silent for any chronic musculoskeletal symptoms or abnormalities. 

In May 1989, the Veteran sought treatment for intrascapular and neck muscle spasms after painting an office.  The examiner prescribed muscle relaxant medication.  In July 1989, the Veteran again sought treatment for stiffness of the upper back that he reported was associated with stress.  An examiner diagnosed muscle strain and prescribed medication.  In a physical examination the same month, the Veteran did not report any chronic neck or intrascapular symptoms, and the examining physician noted no musculoskeletal abnormalities.  

In a February 2010 Board hearing, the Veteran stated that he was injured in two motor vehicle accidents in service, one in the late 1970s in Texas and another in 1983 or 1984 in Hawaii.  Service treatment records are silent for injuries in accidents at those times, but the Veteran received treatment for abrasions on the legs following a motor vehicle accident in Germany in November 1989.  There were no notations of cervical or dorsal spine symptoms on that occasion.  At the Board hearing, the Veteran also stated that his military occupation required extensive typing causing muscle strain and that he experienced multiple bilateral shoulder disorders requiring several surgical procedures.  

In August 2003, a VA compensation and pension examiner noted a review of the claims file including the history of upper trapezius and thoracic spinal pain in service and post-service shoulder symptoms.  The examiner also noted that after service, the Veteran was employed by the U.S. Postal Service with duties that required moving large objects and repetitive motions.  X-rays showed mild degenerative changes of the cervical spine at one level.  The examiner explained that the muscles of the upper back that control motions of the head are influenced by muscles of the shoulder and that spasms may be linked to tension headaches.  The examiner noted that the Veteran did not report any cervical muscle symptoms on the day of his examination.  The examiner concluded that spinal disease was not present at the time of discharge from service and that the minimal degenerative changes "related chronological appearance" and did not correlate with any specific injury.  He concluded that spinal disease was not related to service.  However, the examiner did not provide an opinion on a possible relationship between recurrent neck and intrascapular muscle pain and the incidents of treatment for these symptoms in service or the Veteran's reported automobile accidents in service.  

In a February 2010 Board hearing, the Veteran discussed his injuries in the automobile accidents as noted above and his current neck and upper back symptoms including an inability to perform overhead work.  

In May 2010, the Board remanded the appeal to obtain a VA examination and opinion on the possible secondary relationship of the current spinal disease to the service-connected right shoulder disability.  

In October 2010, a VA physician noted a review of the claims file and the Veteran's reports of neck muscle pain and pain between the shoulder blades after multiple motor vehicle accidents in service.  He reported that the pain and stiffness had become more severe but he denied any symptoms of numbness or radiating pain to the extremities.  On examination, the physician noted a normal posture and contour.  There was tenderness over the cervical and paraspinal muscle areas but no atrophy, spasms, weakness, guarding, or pain on motion.  Range of motion of the cervical and thoracolumbar spine was less than normal, but there were no reflex or sensory deficits.  X-rays of the thoracic spine showed mild degenerative changes and decreased disc height at two levels.  The physician referred to X-rays of the cervical spine obtained in 2003 that showed mild degenerative changes at one level.  The physician also reviewed the history and performed an examination of the right shoulder as discussed above.  The physician diagnosed cervical and thoracolumbar osteoarthritis/degenerative disc disease but did not diagnose any associated muscle or neurological disorders, atrophy, deformities, or abnormalities.  The physician concluded that the Veteran's spinal areas diseases were not consistent with trauma or an acute injury but rather were normal age related degeneration.  The spinal diseases were not caused or aggravated by muscle strain or the right shoulder impingement disorder.  

The Board concludes that service connection for recurrent neck and upper back muscle strain is not warranted.  Credible lay and medical evidence in and after service showed that the Veteran occasionally experienced muscle soreness and strain after exertion or trauma for which there was no documented treatment.  The exertion soreness was treated with analgesic medication and stretching exercise.  No chronic disorder, deformity, or abnormality was noted on any occasion including physical examinations in service in 1984 and 1989 and on VA examinations in 1990, 2003, and 2010.  Therefore, service connection for recurrent muscle strain is not warranted because there is no credible medical evidence of a chronic residual of injury, disease, or abnormality.  The Veteran's functional capacity limitations are associated with overhead lifting and manipulations with the right arm and are contemplated in service connection and rating for the right shoulder.  

The Board concludes that service connection for degenerative changes of the cervical and thoracolumbar spine is not warranted.  The spinal disease was first identified in imaging studies in 2003, greater than one year after service.  The Board places greatest probative weight on the opinions of VA physicians in 2003 and 2010 who both reviewed the entire history and concluded that the spinal disease was unrelated to trauma or to the disability of the right shoulder but rather to age-related degeneration.  

The weight of the credible and probative evidence demonstrates that the Veteran's current cervical and thoracolumbar degenerative disc disease first manifested greater than one year after service and are not related to his active service.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

A increased rating is denied for right shoulder impingement and residuals of rotator cuff repairs, in excess of 10 percent for the period prior to July 26, 2010, and in excess of 20 percent thereafter. 

Service connection for a disorder of the spine or musculature of the neck or upper back, including as secondary to a service-connected right shoulder disability, is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


